In the United States Court of Federal Claims
                          OFFICE OF SPECIAL MASTERS

**********************
JANARDHANA DONGA,        *
                         *
                         *                         No. 18-886V
                         *                         Special Master Christian J. Moran
             Petitioner, *
                         *
v.                       *                         Filed: April 20, 2022
                         *
SECRETARY OF HEALTH      *                         Damages, SIRVA
AND HUMAN SERVICES,      *
                         *
             Respondent. *
**********************

Bridget C. McCullough, Muller Brazil, LLP, Dresher, PA, for Petitioner;
Camille M. Collett, United States Department of Justice, Washington, DC, for
Respondent.

            UNPUBLISHED DECISION AWARDING COMPENSATION1

       On June 21, 2018, Janardhana Donga sought compensation for shoulder
injury related to vaccine administration (“SIRVA”) following his influenza (“flu”)
vaccination on October 22, 2016. Mr. Donga seeks compensation pursuant to the
National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 through 34
(2012). After the undersigned resolved a factual dispute over when Mr. Donga
began to have shoulder pain, the Secretary conceded that he was entitled to
compensation. Entitlement Ruling, 2021 WL 4959036 (Oct. 5, 2021).



       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
       The parties have disagreed regarding the amount of compensation for Mr.
Donga’s pain and suffering. (They, however, have agreed that $380.00 is an
appropriate amount of compensation for his unreimbursed medical expenses.) For
the reasons explained below, a reasonable amount of compensation for pain and
suffering is $70,000. Thus, Mr. Donga is awarded $70,380.

I.    Facts2

      1. At age 55, Mr. Donga received a flu vaccination on October 22, 2016.
         Exhibit 1 at 35; exhibit 3 at 1.
      2. He developed shoulder problems within 48 hours of the vaccination.
         Ruling Finding Facts, 2021 WL 3916906 (Jul. 21, 2021).
      3. On December 13, 2016, Mr. Donga emailed his doctor (Dr. Ho) stating
         that he developed “Hand Pain since taking Flu shot.” Exhibit 1 at 40.
      4. In an examination on December 15, 2016, Dr. Ho found mild shoulder
         impingement. He diagnosed a left rotator cuff sprain and recommended
         home exercise and over-the-counter medicines. Exhibit 1 at 58-59, 63-
         64.
      5. After some interactions with Dr. Ho and another doctor for a second
         opinion, Mr. Donga started physical therapy on January 9, 2017. Exhibit
         1 at 143-46. In the first physical therapy session, Mr. Donga rated his
         pain levels as 0-9 out of 10. Id. at 144.
      6. Over the next sixteen months, Mr. Donga attended physical therapy
         approximately 15 times. His last physical therapy session was on May 1,
         2018. Exhibit 5-20.
      7. Following the May 1, 2018 physical therapy appointment, Mr. Donga did
         not seek medical attention for his shoulder for nearly one year.
      8. In March 2019, Mr. Donga reported his shoulder was 90% better but he
         was having problems with the last 10%. He was given a cortisone shot
         for his decreased range of motion. Exhibit 6 at 48-61.
      9. After the cortisone shot did not completely resolve Mr. Donga’s pain, he
         was referred to a second course of physical therapy. Exhibit 7 at 27.
      10. From August 2019 to January 2020, Mr. Donga went to physical therapy
         six times. Exhibit 12 at 403-64.
      11. In January 2020, a physician’s assistant observed that Mr. Donga had
         tenderness around the deltoid with palpation and showed positive signs of
      2
        The parties provided additional details. See Pet’r’s Br. regarding
Damages, filed Feb. 7, 2022; Resp’t’s Br. regarding Damages, filed Feb. 9, 2022;
Resp’t’s Reply, filed Feb. 23, 2022. Petitioner did not submit a reply brief.
          impingement. The physician’s assistant recommended an MRI. Exhibit
          12 at 491-92.
       12. In February and March 2020, Mr. Donga attended two more physical
          therapy sessions. However, he cancelled more physical therapy sessions
          due to the coronavirus pandemic. Exhibit 12 at 527-43.
       13. In October 2020, Mr. Donga requested an exemption from a requirement
          to receive a flu vaccination. However, his doctor indicated that he did
          not qualify for an exemption. Exhibit 14 at 28.
       14. Mr. Donga received two doses of the vaccine against the coronavirus in
          his left shoulder. Exhibit 14 at 30 (April 19, 2021), 38 (May 10, 2021).

II.    Standards for Adjudication

      The Vaccine Act states that compensation shall include “(4) For actual and
projected pain and suffering and emotional distress from the vaccine-related injury,
an award not to exceed $250,000.” 42 U.S.C. § 300aa–15(a).

      Factors relevant to this element of compensation are “[(1)] the ability to
understand the injury, i.e., the injured’s mental faculties are intact; [(2)] the degree
of severity of the injury; and [(3)] the potential number of years the individual is
subjected to the injury.” McAllister v. Sec’y of Health & Human Servs., No. 91-
1037V, 1993 WL 777030, at *3 (Fed. Cl. Spec. Mstr. Mar. 26, 1993), vacated and
remanded on other grounds, 70 F.3d 1240 (Fed. Cir. 1995).

III.   Analysis

       The undersigned has considered the medical records, which are summarized
above, as well as the affidavits from Mr. Donga and his daughter. Exhibits 2, 4, 8-
9, and 16. The undersigned has also considered the arguments presented and the
cases cited in the parties’ briefs.

       Under the facts and circumstances of Mr. Donga’s case, a reasonable award
for past pain and suffering is $70,000. He has not requested any compensation for
future pain and suffering.

IV.    Conclusion

      Mr. Donga is entitled to compensation in the amount of $70,380.00. This
amount shall be paid in a lump sum in the form of a check payable to petitioner,
Janardhana Donga. This amount represents compensation for all damages
available under 42 U.S.C. § 300aa-15(a).
      The Clerk’s Office is instructed to enter judgment in accord with this
decision unless a motion for review is filed. Information about the submission for
a motion for review, including deadlines, is presented in the Vaccine Rules, which
are available through the Court’s website.3

       IT IS SO ORDERED.

                                                            s/Christian J. Moran
                                                            Christian J. Moran
                                                            Special Master




       3
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.